Filed 3/28/16 P. v. Waltz CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                        B263742

         Plaintiff and Respondent,                                (Los Angeles County
                                                                  Super. Ct. Nos. MA013511, MA035008)
         v.

DAVID WALTZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Christopher G. Estes, Judge. Affirmed.


         Tyrone A. Sandoval, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.


                                          _______________________
         In 1997, David Waltz pleaded no contest to one count of second degree burglary
of a vehicle. Waltz was sentenced to three years in state prison and was ordered to pay
restitution of $600 (LASC case No. MA013511.) Nine year later, in 2006, Waltz pleaded
no contest to one count of grand theft of a tractor, stipulated to a restitution order of
$1,800, and was sentenced to 36 months in state prison. (LASC case No. MA035008.)
The information in the tractor theft case identified the victim as an individual, not a
business.
         Effective November 5, 2014, Proposition 47 reduced certain crimes to
misdemeanors and created a mechanism whereby prisoners serving a felony sentence
could petition the trial court to reconsider and recall those sentences and then impose a
misdemeanor sentence instead. (Pen. Code, § 1170.18; People v. Awad (2015)
238 Cal.App.4th 215, 220.) Pursuant to Proposition 47, Waltz, who was represented by
counsel, filed separate petitions in March 2015 asking the trial court to recall his
sentences in the burglary and grand theft cases. The prosecutor opposed the petition as to
the burglary conviction because the offense was not eligible under Proposition 47, and
opposed the petition as to the grand theft petition because the crime exceeded
Proposition 47’s $950 threshold for certain types of crimes, including petty theft. (See
Pen. Code, § 1170.18, subd. (a), citing Pen. Code §§ 476a, 490.2, 496, 666.) The trial
court denied the petitions, relying in part on the stipulated restitution amount of $1,800 in
the grand theft case to determine that the conviction was ineligible under Proposition 47.
         Waltz appealed from the denial of that order. On November 18, 2015, his
appointed counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) in which no issues were raised. The brief included a declaration from counsel
that he had reviewed the record and had advised Waltz that such a brief would be filed
and that he could file a supplemental brief if he chose to. That same day, this court sent
Waltz a letter advising him that a Wende brief had been filed and that he had 30 days to
submit a brief raising any issues he wanted us to consider. He did not file a supplemental
brief.



                                               2
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259; Wende, supra, 25 Cal.3d 436.)

                                     DISPOSITION

       The judgment is affirmed.




                                                 RUBIN, J.
WE CONCUR:




              BIGELOW, P. J.




              GRIMES, J.




                                             3